DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 02/19/2020. Claims 1-16 are pending in the Application with independent Claims 1, 8 and 14.
Continuity/priority Information  
The present Application 16794850, filed 02/19/2020 claims foreign priority to REPUBLIC OF KOREA Application 10-2019-0090720, filed 07/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackaret et al. (U.S. Pub. No. 20150143054) Pub. Date: May 21, 2015. 
Regarding independent Claims 1, 8 and 14. Ackaret discloses methods, and apparatuses for managing faulty memory pages in a computing system, comprising:
a memory device having a plurality of pages to store data;
[0012] In the example of FIG. 1, RAM (168) may be embodied as a dual in-line memory module (`DIMM`) that includes a series of dynamic random-access memory integrated circuits. RAM (168) may be segmented into a plurality of pages (224, 226, 228). Each page (224, 226, 228) represents a fixed-length contiguous block of virtual memory that is supported by the underlying physical memory.
selecting error-prone pages each having a number of errors, which exceeds a threshold,  [0013] The page management module (202) of FIG. 1 may be configured to manage faulty memory pages in a computing system by tracking a number of errors associated with a memory page (224, 226, 228). Tracking the number of errors associated with a memory page (224, 226, 228) may be carried out through the use of an error count table (230) or other data structure.
[0030] The example method of FIG. 3, includes tracking (204) a number of errors associated with a memory page (224, 226, 228), determining (206) whether the number 
ranking the error-prone pages based on the numbers of errors; [0031] In the example method of FIG. 3, receiving (302) an indication that an error has occurred at a particular memory page (224) may therefore include receiving a page number identifying the particular memory page (224), receiving an identification of a particular rank in a memory module that the particular memory page (224) corresponds to, and so on. See TABLE 1, Error Count Table. 2) a Short Term Errors` column that identifies the number of short term errors associated with a particular memory page, 3) a `Long Term Errors` column that identifies the number of long term errors associated with a particular memory page, corresponding to “ranking” based on numbers of errors.

Regarding Claims 2, 3, 5, 6, 9, 10, 13, 15, Ackaret discloses acquiring the number of errors of each of the plurality of pages and an error management component suitable for performing the selecting and the ranking;
Tracking the number of errors associated with a memory page (224, 226, 228) may be carried out through the use of an error count table (230) or other data structure. In such an example, the error count table (230) may include entries for one more of the memory pages (224, 226, 228).
[0013] Stored in RAM (168) is a page management module (202), a module of computer program instructions for managing faulty memory pages in a computing system. The page management module (202) of FIG. 1 may be configured to manage 

Regarding Claim 4, 11, Ackaret discloses controller terminates an operation of the read disturbance test; The example method of FIG. 3 is similar to the example method of FIG. 2 as it also includes tracking (204) a number of errors associated with a memory page (224, 226, 228), determining (206) whether the number of errors associated with the memory page (224, 226, 228) exceeds a predetermined threshold, attempting (212) to retire the memory page, determining (214) whether the memory page has been successfully retired, and generating (220) a predictive failure alert.

Regarding Claims 7, 12, 16, Ackaret discloses an ascending or descending order based on the accumulated numbers of the errors; See TABLE 1, Error Count Table. 2) a Short Term Errors` column that identifies the number of short term errors associated with a particular memory page, 3) a `Long Term Errors` column that identifies the number of long term errors associated with a particular memory page, corresponding to “ranking” ascending or descending.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: August 12, 2021
Non-Final Rejection 20210812
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov